UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) XX ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2014 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-82580 GROWBLOX SCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 59-3733133 (IRS Employer I.D. No.) 7251 West Lake Mead Blvd, Suite 300 Las Vegas, Nevada 89128 Phone: (844) 843-2569 Fax: (866) 929-5122 (Address and telephone number of principal executive offices) Securities registered under Section 12 (b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: None Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No ü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No ü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filerSmaller reporting company ü Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). Yes No ü The aggregate market value of the voting stock held by non-affiliates of the registrant on September 30, 2013, the last business day of the registrant’s most recently completed second quarter, based on the closing price on that date of $0.3 on the OTCQB, was approximately $112,670. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Annual Report of Growblox Sciences, Inc. (the “Company”) on Form 10-K for the fiscal year ended March 31, 2014, filed with the Securities and Exchange Commission on June 27, 2014 (the “Form 10-K”), is to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). Other than the aforementioned, no other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 15. EXHIBITS Exhibit No. Description Articles of Incorporation (1) Amendment to Articles of Incorporation (5) Bylaws (1) 2005 Restricted Stock Plan (2) 2007 Restricted Stock Plan (3) Amended Employment Agreement (Craig Ellins) (5) Amended Employment Agreement (Steven Weldon) (5) Amended Employment Agreement (Andrea Small-Howard) (5) Code of Ethics (4) Subsidiaries (5) Certification of Chief Executive Officer pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934 (5) Certification of Chief Financial Officer pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934 (5) Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 (5) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350 (5) Independent Director Rule (5) XBRL Instant Documents (1) Previously filed as an exhibit to Form SB-2 on February 12, 2002 (2) Previously filed as part of Schedule 14A on August 5, 2005 (3) Previously filed as an exhibit to Form S-8 on February 8, 2008 (4) Previously filed as an exhibit to Form 10-KSB on June 22, 2004 (5) Previously filed as an exhibit to Form 10-K on June 27, 2014 - 20 - SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GROWBLOX SCIENCES, INC. Dated: June 30, 2014 By: /S/ Craig Ellins Name: Craig Ellins Title: Chief Executive Officer, President and Chairman Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /S/ Craig Ellins Name: Craig Ellins Title: Chief Executive Officer and Director Date: June 30, 2014 By: /S/ Steven Weldon Name: Steven Weldon Title: Chief Financial Officer, Chief Accounting Officer and Director Date: June 30, 2014
